Citation Nr: 1011151	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  04-17 965	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for degenerative changes of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from June 1978 to June 1982, 
from May 1984 to April 1988 and from March 1989 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

As originally developed for appeal, the Veteran's claim 
included the additional issue of service connection for 
tinnitus.  In October 2009, the RO granted service connection 
for tinnitus and assigned a 10 percent evaluation.  As a 
result this issue is moot, and no longer before the Board.  
Therefore, consideration herein is limited to the issue 
listed on the first page of the present decision.

In March 2010, the Board received additional argument and 
evidence from the Veteran.  A waiver of initial RO review was 
not received.  However, the evidence submitted is duplicative 
and was previously submitted and already of record at the 
time of the last Supplemental Statement of the Case (SSOC), 
so it will not preclude a decision by the Board at this time.  
Therefore, no additional action in this case is needed.  
38 C.F.R. § 20.1304(c) (2009).  


FINDING OF FACT

Degenerative changes of the lumbar spine were not present in 
service or for many years thereafter, and is not shown by 
competent evidence to be related to military service or any 
service-connected disability.




CONCLUSION OF LAW

Degenerative changes of the lumbar spine were not incurred in 
or aggravated by military service or the result of any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Statutes and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within a presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
certain specified chronic disease (to include arthritis) 
manifested to a degree of 10 percent within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

As pertinent in this matter, disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.   38 C.F.R. § 3.310.  When 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.   See Allen v. Brown, 7 Vet. App. 
439, 446 (1995) (en banc).  The Board notes that, effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. 
§ 3.310(b) (2009)).  The new regulation appears to place 
additional evidentiary burdens on claimants seeking service 
connection based on aggravation; specifically, in terms of 
establishing a baseline level of disability for the 
nonservice-connected condition prior to the aggravation.  
Regardless, based upon the facts in this case, neither 
version is more favorable, and the regulatory change does not 
affect the outcome herein.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


Factual Background and Analysis

Service connection for cervical strain with degenerative 
changes, C-5, rated as 10 percent disabling and thoracic 
strain, rated as noncompensably disabling have been in 
effect, since June 1991.  The Veteran contends that he now 
has a lumbar spine disability secondary to these service-
connected disabilities.  In the alternative he has asserted 
that the lumbar spine disability is directly related to his 
military service.  As a result the Board will analyze the 
Veteran's claims on both bases.  

Service treatment records (STRs) fail to reveal any 
significant symptomatology involving the lumbar spine, with 
the exception of a single complaint of low back pain in 
September 1990.  These records do show that the Veteran was 
evaluated on multiple occasions for the onset of left upper 
extremity radiculopathy and neck pain attributed to chronic 
cervical strain and chronic thoracic strain.  In March 1991, 
a Medical Board determined that the Veteran was unable to 
meet the full requirements of military service.  As a result, 
the Veteran's STRs do not affirmatively establish that any 
chronic lumbar spine disability had its onset during military 
service. 

The post-service evidence shows the Veteran underwent VA 
examination in August 1991, several months after service 
discharge.  At that time his complaints were confined to the 
cervical and thoracic areas with no specific mention of the 
lumbar spine.  X-rays showed degenerative changes at C5.  The 
Veteran underwent neurological evaluation a month later and 
at that time gave a history of neck and back problems that 
started about 10 years ago while in service.  His primary 
complaint was of radiating left scapula pain with 
intermittent numbness and tingling at the elbow of the ulnar 
aspects of the fifth digit.  The Veteran also complained of 
pain with prolonged, standing, sitting, running, driving or 
bending.  The diagnosis included lumbar spine pain syndrome.  
However, there is no evidence of additional follow-up 
evaluation or additional clinical/radiological findings to 
suggest that the lumbar spine symptoms constituted a chronic 
disability or that provide a basis for such a diagnosis. 

The claims folder is devoid of any treatment records or other 
medical documents pertaining to the lumbar spine until May 
2003.  At that time, the Veteran was evaluated for pain in 
the low back and left thigh.  As part of the evaluation, X-
rays of the lumbar spine revealed narrow disc space at the 
L5-S1 level.  The clinical assessment was degenerative 
changes with limited motion of the lumbar spine.  The 
remaining records dated from 2003 to 2009 show the Veteran 
continued to be evaluated for radiating low back pain.  
Radiological findings in September 2003 showed evidence of 
some disc height loss at L4-5 and to a lesser degree at L3-4.  
These records do not, in any way, suggest that any lumbar 
spine symptomatology originated during military service and 
the physicians did not specifically relate it to service or 
service-connected disability.  

The Veteran underwent VA examination in June 2009 in order to 
determine the nature and extent of any current lumbar spine 
disability, and to obtain an opinion as to its etiology.  The 
Veteran reported that during his period of active duty 
between 1978 and 1991, he jumped out of a plane three times 
and that one of the landings was severe.  He had pain in the 
entire spine, but received no specific treatment for his low 
back while on active duty.  Rather he first sought treatment 
for his low back in 1994.  The Veteran asserted that his low 
back pain was associated with his cervical and thoracic pain 
and believed that the pain radiates from these conditions.  
He further asserted that weakness in the cervical and 
thoracic spine causes the lumbar spine to have to take over 
and thus have more stress.  

The examiner reviewed the claims file in its entirety, took a 
detailed history of symptoms, and reviewed the Veteran's 
medical history, service history, as well as radiology 
findings and clinical reports from treating physicians.  He 
referred to service treatment records, which showed the only 
back pain noted during service was during the Veterans 
admission for thoracic pain that was treated with medication 
and resolved during admission.  The examiner also noted that 
although the Veteran mentioned lumbar pain during his 
physical examination in 1991, he did not file a claim for a 
lumbar spine disability.  The examiner then referenced the 
radiological findings from May 2003, which showed 
degenerative changes to L3,4 and 5 levels with posterior spur 
formation as well as decreased intervertebral disc space at 
L5-S1 level.  There was also a suggestion of spinal stenosis 
at L4, 5, S1 levels.  The diagnosis was degenerative disease 
of the lumbar spine.  

Based on all of the available evidence of record the VA 
examiner was unable to establish a nexus between the 
Veteran's lumbar spine disability and service.  He noted that 
the Veteran had extensive evaluation and treatment for his 
cervical and thoracic spine while on active duty.  During 
this regular treatment he never complained of low back pain 
except for temporary pain during an admission for scapular 
pain, which resolved after discharge and no further treatment 
or complaints were noted while on active duty.  The examiner 
explained that it would not be logical for the Veteran to be 
seen regularly for his cervical and thoracic spine, yet not 
complain of the lumbar spine pain he contends he has had 
since the 1980s.  Although the Veteran was evaluated for an 
episode of lumbar pain in 1991, he now has significant lumbar 
degenerative disease, which the examiner opined was more 
likely than not causing his present symptoms.  He noted that 
this could not be caused by cervical or thoracic problems and 
without recurrent complaints and ongoing treatment while on 
active duty and thus could not relate the current lumbar 
spine disability to military service.  The examiner further 
explained that arthritis does not travel or radiate, but 
rather is age or heredity-related in the absence of spinal 
trauma.  

The Board finds that while the post-service evidence of 
record contains diagnostic impressions, sufficient to 
establish degenerative changes of the lumbar spine, none of 
it indicates that the Veteran's service-connected cervical 
and thoracic spine disabilities played a role in the 
development or worsening of it.  Moreover, the 2009 VA 
examination report provides an opinion, consistent with the 
Veteran's medical history and uncontroverted by any other 
medical evidence of record.  Further, the Veteran has not 
brought forth any medical evidence that would suggest a nexus 
between his current lumbar spine disability and the service-
connected cervical and thoracic spine disabilities.  Thus, 
there is no medical basis for holding that the disorders are 
related.  This also refutes any grant of service connection 
on the basis of the judicial precedent in Allen, which would 
be permitted if any service-connected disability were causing 
aggravation of a non service-connected disability, a 
relationship which must be shown by medical evidence.  

To the extent that the Veteran is claiming service connection 
on a direct basis, the record does not show that any 
degenerative changes, first documented in 2003, were 
manifested prior to that date, and reflect no reference to 
them as being related to service.  The lack of any evidence 
of complaints or symptoms in the intervening years since 
active service must be considered as a factor, along with 
other factors concerning the Veteran's health and medical 
treatment during and after military service.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, 
the record is negative for a medical opinion linking lumbar 
disc disease, to military service.  See Hickson, supra.  

The Board has also carefully considered the Veteran's 
contentions.  During his VA examination in 2009, he asserted 
that he sustained a back injury in a severe landing after an 
airplane jump.  However this accident is not documented in 
his STRs and the Board finds no reason to doubt the accuracy 
of the service records, which have been carefully reviewed.  
Nonetheless, assuming the Veteran sustained some type of low 
back injury during service, he can certainly attest to 
factual matters of which he had first-hand knowledge, e.g., 
acute injury with resulting back pain.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  

Lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, 557 F.3d 
1355 (Fed. Cir. 2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of 
etiology").  

Here, though, his contentions regarding a relationship 
between his current lumbar spine disability and his period of 
active service are not statements merely about symptomatology 
(like pain, etc.), an observable medical condition, or a 
contemporaneous medical diagnosis, but rather clearly fall 
within the realm of requiring medical expertise, which he 
simply does not have.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology that is not medical in 
nature).  Here, any lay opinions, to the extent they are to 
be accorded some probative value, are far outweighed by the 
other evidence of record.  Service treatment records show 
that any pertinent complaints or injuries he may have 
experienced during service were not considered chronic and 
the 2009 medical opinion are factors that preponderate 
against his assertions.  Although we recognize the sincerity 
of the arguments advanced by the Veteran in this case, the 
resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Veteran has also submitted excerpts from medical treatise 
evidence in the form of articles printed from the Internet.  
In substance, these articles discuss the causes, incidence, 
risk factors and symptoms associated with scoliosis and 
cervical spondylosis.  Medical treatise evidence can provide 
important support when combined with an opinion of a medical 
professional.  Similarly, medical treatise evidence could 
"discuss[] generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least a plausible causality based upon objective facts."  
Wallin v. West, 11 Vet. App, 509, 514 (1998).  Here, the 
cited treatise proffered by the Veteran is not combined with 
an opinion of a medical professional.  Although he has 
undertaken significant efforts to educate the Board as to the 
nature of his lumbar spine disability, this evidence is not 
probative as to the issue of whether it is related to service 
or service connected disability.  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters, dated in April 2003, December 2006 and April 
2009, the RO informed the Veteran of its duty to assist him 
in substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  The letters also informed him of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  Relevant in-service 
and post-service treatment reports are of record and the RO 
obtained VA examinations in 1991, 2003 and most recently in 
2009.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the 2009 VA examination 
obtained in this case is more than adequate, as it reflects a 
full review of all medical evidence of record, is supported 
by sufficient detail, and refers to specific documents and 
medical history to support the conclusions reached.

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist her in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

Service connection for degenerative changes of the lumbar 
spine is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


